DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 6, line 29, “mesh member 20” should be replaced by --mesh member 10--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 1, “the plurality of connection members” lacks antecedent basis.  Apparently claim 10 should depend from claim 9, which would obviate this rejection.
In claim 12, lines 1-2, “the first corrugation angle” lacks antecedent basis.  Apparently claim 12 should depend from claim 11, which would obviate this rejection.
In claim 14, line 9, “the first and second connections” lack antecedent basis.

Allowable Subject Matter
Claims 1-9, and 11 are allowed.
The prior art of record fails to disclose or suggest the corrugated open mesh member as recited by independent claim 1, including a planar edge at a first end thereof, and a beveled edge at a second end thereof, the beveled edge including a generally planar plate having a distal end, the plate extending substantially parallel relative to and away from a first upper support frame of the upper support frames.
Claims 10, 12, and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Claims 10, 12 and 13 would be allowable based upon their dependence on allowable independent claim 1.
Claims 14-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest the open mesh fill pack as recited by independent claim 14, including first and second corrugated open mesh members connected in an assembled configuration with each of the mesh members having a beveled edge and a planar edge positioned proximate a planar edge and a beveled edge, respectively of the other mesh member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S.B/10-23-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776